UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7843



JAMES EDWARD BROWN,

                                               Plaintiff - Appellant,

          versus


ROBERT W. KING, JR.,

                                                Defendant - Appellee,

          and


THE PEOPLE OF PRINCE WILLIAM COUNTY,

                                                            Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-944-AM)


Submitted: January 15, 2004                 Decided:   January 28, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Edward Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Edward Brown appeals the district court’s order

summarily dismissing his civil rights complaint.   We have reviewed

the record and the district court’s memorandum opinion and order

and find the appeal frivolous. Accordingly, we dismiss the appeal.

We also deny Brown’s motion for an evidentiary hearing.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 2 -